Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 1 of 23 PageID #: 1242




                Exhibit A
Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 2 of 23 PageID #: 1243




 ALB:BTR:CPK
 F.# 2018R01075                                                 U

 OCDETF NY-NYE-841                                              -[         A.^..
                                                                ^          1..,r 0 Z
                                                                                             2lfi *
 UNITED STATES DISTRICT COIIRT
 EASTERN DISTRICT OF NEW YORK                                  LONG ISLAI{D
                                                                            OFFICtr
                              X

  UNITED STATES OF AMERICA                             INDICTMENT
       - against -
                                                       C..G          BT I
                                                       (T. 18, U.S.C., $$ 981(a)(1XC),
                                                                                                        60?
  ENAYATULLAH KHWAJA,
                                                        e82(a)(1), e82(b)(1), I es2(a)(1)(A),
       also known as "Nat,"
                                                        Ie s2(a)(3)(A), 1 es 6(aX 1 ),
  ABDULRAHMAN KHWAJA,
                                                        r9s 6(a)(2), 1 956(a)(3), I 956(h),
  RANA RAHIMI,
                                                        1957(b),1960(a), 2 and 3551 et qeq.;
  SHIKEBA RHAMATZADA,
                                                        T.2l,U.S.C., $ 853(p); T.28,
  ROBERTO SAENZ,
                                                        U.S.C., $ 2a61(c); T. 31, U.S.C., $$
  MAYNOR MELENDEZ-MENDOZA
                                                        s3 1 7(c)(1)(A), s3 1 7(c)(1 )(B),
  and NASEEM BOKHARI,
                                                        s a2a@)Q), 5324(a)(3), s 324(bX 1 ),
        also known as "Sammy,"
                                                        s324   (d)   (r)   and     fi   2a   @)   Q))
                       Defendants.

                                        x                                  tsIANCO, J.
 THE GRAND ruRY CHARGES:                                                   BROWN, M. J.
                                      INTRODUCTION

               At all times relevant to this Indictment, unless otherwise indicated:

 I.     The Defendants and Theulornpautes

               1.     The defendants ENAYATULLAH KHWAJA, also known as 'Nat,"

 ABDULRAHMAN KHWAJA, RANA RAHIMI, SHIKEBA RHAMATZADA, ROBERTO

 SAENZ, MAYNOR MELENDEZ-MENDOZA and NASEEM BOKHARI, also known                                           as


 "Sammy," together with others, through a series of closely-held family-owned corporations,

 used the actual and purported purchase and export of mobile phones to transfer monetary
Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 3 of 23 PageID #: 1244

                                                                                                   2



 proceeds from the illegal sale of narcotics and financial crimes in the United States to drug

 dealers and co-conspirators throughout South America and elsewhere.

               2.      The defendant ENAYATULLAH KHWAJA, also known as                'Nat"

(hereinafter "E. KHWAJA"), was the owner and manager of Tronix Telecom Corp.

("Tronix"), an electronics   and mobile phone import and export company,    with an office and

warehouse in Miami, Florida. E. KHWAJA also managed Sysco International,LLC.

("Sysco"), an import and export company, which shared space with Tronix in Miami. E.

KHWAJA managed both companies from his home in Farmingdale, New York. E.

KHWAJA structured and instructed others how to structure       cash deposits to hide the source

of cash payments.

                3.     The defendant ABDULRAHMAN KHWAJA (hereinafter "A.

 KHWAJA"), the cousin of E. KHWAJA, was         a resident   of Syosset, New York. A.

 KHWAJA owned and managed companies involved in the purchase, import and export of

 electronics and mobile telephones, including: National Electronics, Inc. ("National"), Ishan

 International, Inc. ("Ishan"), ISK Corporation ("ISK"), Taban Company ("Taban"), Solid

 Wireless, Inc. ("Solid Wireless") and Solid Electronics, Inc. ("Solid Electronics"). National,

 Ishan and Taban operated from an office and warehouse in Farmingdale. ISK, Solid

 Wireless and Solid Electronics shared space in an office and warehouse in Miami. A.

 KHWAJA used Ishan to import mobile telephones and electronics and National to supply

 mobile telephones for export and sale to his three Miami-based companies.

               4.      The defendant RANA RAHIMI (hereinafter "RAHIMI"), the sister           of

 E. KHWAJA and the cousin of A. KHWAJA, was a resident of Farmingdale. RAHIMI was

 the bookkeeper for Tronix, Sysco and National.
Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 4 of 23 PageID #: 1245

                                                                                                J



                5.     The defendant SHIKEBA RHAMATZADA (hereinafter

 "RHAMATZADA"). the sister of A. KHWAJA and the cousin of E. KHWAJA, was a

 resident of Farmingdale. RHAMATZADAwas President of Solid Wireless and ISK.

 RHAMATZADAwoTked in Farmingdale with her brother, A. KHWAJA, in managing

 National and other companies.

               6.      The defendant ROBERTO SAENZ (hereinafter "SAENZ") was an

 employee and manager of ISK in Miami, who served as a go-between for ISK and its South

 American client base. SAENZ accepted bulk cash deliveries and wire transfers from illegal

 drug sales and financial crimes as payments for cellular phones, which payments were used

 to hide the transfer of illegally obtained proceeds.

                7.     The defendants MAYNOR MELENDEZ MENDOZA (hereinafter

 "MELENDEZ") and NASEEM BOKHARI (hereinafter "BOKHAR[") were employees of

 Tronix in Miami, who accepted bulk cash deliveries from illegal drug sales and financial

 crimes as payments for cellular phones, and strucfured cash deposits to hide the source   of

 illicit cash payments for export   goods

 II.    Money Transmitting Business License Requirements

                8.     A "money transmitting business" was defined in Title 31, United     States

 Code, Section 5330(d)(1)(A) to include any business, other than the United States Postal

 Service, that (a) provided check cashing, currency exchange, money transmitting and

 remittance services, issued and redeemed money orders, travelers' checks and similar

 instruments and any other person who engaged as a business in the transmission of funds,

 including any person who engaged as a business in an informal money transfer system and

 any network of people who engaged as a business in facilitating the transfer of money
Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 5 of 23 PageID #: 1246

                                                                                                         4



 domestically and internationally outside of the conventional financial institutions system,

 (b) that was required to file reports under Title 31, United States Code, Section 5313 and

 (c) that was not a depository institution.

                      g.     Title 31, United States Code, Section 5330(a)(1) required that all

 individuals involved in "money transmitting businesses" be registered with the Secretary of

 the United States Department of the Treasury, an agency and department of the United

 States,     within 180 days of the date on which the business was established.

                       10.    Pursuant to New York State Banking Law Section 650(2)(a), the

 operation of an unlicensed money transmitting business was punishable as a misdemeanor;

 pursuant to New York State Banking Law Section 650(2)(b)(1), the operation of an

 unlicensed money transmitting business was punishable as a felony if the business received

 $10,000 or more for transmission in a single transaction, $25,000 or more for transmission in

 a   period of 30 days or less, or $250,000 for transmission in         a   period of a year of less.

                      11.    Under New York State and Federal law, the term "money transmitting"

 included transferring funds on behalf of the public by any means, including transfers by wire,

 check, facsimile and courier.

 m.          CurrencyReportingRequirements

                      12.    The United States cuffency reporting requirements for domestic

 financial institutions provided as follows:

                             (a)    Pursuant to Title 31, United States Code, Section 53 13 and Title

 3   1   , Code   of Federal Regulations, Section 1010.3   11   , domestic financial institutions were

 required to file a Currency Transaction Report ("CTR") with the U.S. Department                  of

 Treasury for each transaction of currency, such as a deposit, withdrawal, exchange                of
Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 6 of 23 PageID #: 1247

                                                                                                  5




 cuffency and other payment and transfer by, through and to the financial institution involving

 more than $10,000.

                          (b)   Pursuant to Title 31, Code of Federal Regulations, Section

 1010.313, multiple currency transactions were treated as a single transaction if the financial

 institution had knowledge that they were by or on behalf of any person and resulted in either

 cash   in or cash out totaling more than $10,000 during any one business day. Deposits made

 at night or over a weekend or holiday were treated as   if received on the next business day

 following the deposit.

                          (c)   CTRs required disclosure of, among other things, the identity   of

 the individual who conducted the transaction and the individual or organrzation for whom the

 transaction was completed.

                        (d)     CTRs were required to be filed to assist the United States in

 criminal, tax and regulatory investigations and proceedings, pursuant to Title 31, Code of

 Federal Regulations, Section I03.12.

                          (e)   Pursuant to Title 31, Code of Federal Regulations, Section

 1010. 100(xx),   "structuring" financial transactions included the breaking down of amounts of

 cumency into amounts of $10,000 or less prior to transacting business with domestic

 financial institutions, for the purpose of evading the currency reporting requirements.

                          (0    Pursuant to Title 31, United States Code, Section 5331 and Title

 31, Code of Regulations, Section 1010.331, anyone who acted as a money transmitting

 business and conducted any transaction of more than $10,000 in coin or currency was

 required to file a CTR.
Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 7 of 23 PageID #: 1248

                                                                                                  6



               13.      The United States currency reporting requirements for trades and

 businesses further provided as follows:

                        (a)        Pursuant to Title 31, United States Code, Section 5331 and Title

 31, Code of Federal Regulations, Section 1010.330, trades and businesses that received more

 than $10,000 in coin or currency were required to file a Report of Cash Payments Over

 $10,000 Received in a Trade or Business ("IRS Form 8300") with the Department of the

 Treasury Financial Crimes Enforcement Network ("FinCEN").

                        (b)        Trades and businesses were required to file an IRS Form 8300

 whenever more than $10,000 in coins or currency was received in one or multiple

 transactions totaling over $10,000 in a 12-month period.

                        (c)        IRS Forms 8300 required disclosure of the identity of the

 individual from whom the coins or currency was received, the identity of the person on

 whose behalf the transaction was conducted, a description of the transaction and the method

 of payment.

                                                 COUNT ONE
                                        (Conspiracy to Launder Money)

                14.     The allegations contained in paragraphs one through 13 are realleged

 and incorporated as   if fully   set   forth in this paragraph.

               15.      In or about and between October 2013 and the date of this Indictment,

 both dates being approximate and inclusive, within the Eastern District of New York and

 elsewhere, the defendants ENAYATULLAH KHWAJA, also known as'Nat                   "

 ABDULRAHMAN KHWAJA, RANA RAHIMI, SHIKEBA RHAMATZADA, ROBERTO
Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 8 of 23 PageID #: 1249

                                                                                                           7



     SAENZ, MAYNOR MELENDEZ-MENDOZA ANdNASEEM BOKHARI,                              AISO KNOWN AS


     "Sammy," together with others, did knowingly and intentionally conspire to:

                            (a)     conduct financial transactions affecting interstate and foreign

commerce, which in fact involved the proceeds of one or more specified unlawful activities,

to wit: wire fraud, in violation of Title 18, United States Code, Section 1343; interstate and

 foreign travel and transportation in aid of a racketeering enterprise, in violation of Title 18,

United States Code, Section 1952; unlicensed money transmitting, in violation of Title 18,

 United States Code, Section 1960; and illegal drug trafficking, in violation of Title 2l,United

 States Code, Sections 841 and 960, knowing that the property involved in the financial

transactions represented the proceeds of some form of unlawful activity, (i) with the intent to

promote the carrying on of specified unlawful activity, contrary to Title 18, United States

 Code, Section 1956(a)(1)(AXi), and (ii) knowing that the transactions were designed in whole

and in part to conceal and disguise the nature, location, source, ownership and control of the

proceeds of such specified unlawful activities, and to avoid one or more transaction reporting

requirements under State and Federal law, contrary to Title 18, United States Code, Sections

 1   es6(a)(1 )(BXi) and (a)( 1 )(B)(ii);

                            (b)     transport, transmit and transfer one or more monetary

instruments and funds from one or more places in the United States to and through one or

more places outside the United States and to one or more places in the United States from and

through one or more places outside the United States, (i) with the intent to promote the

carrying on of one or more specified unlawful activities, to wit: wire fraud, in violation of

Title    18, United States Code, Section 1343; interstate and foreign travel and transportation       in

aid of a racketeering enterprise, in violation of Title 18, United States Code, Section 1952;
Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 9 of 23 PageID #: 1250

                                                                                                   8



                                                                                     1960;
unlicensed money transmitting, in violation of Title 18, United States Code, Section

and illegal drug trafficking, in violation of Title 21, United States Code, Sections 841 and

960, contrary to Title 18, United States Code, Section 1956(a)(2)(A), and (ii) knowing that the

property involved in the transportation, transmission and transfer represented the proceeds       of

some form of unlawful activity and that the transportation, transmission and transfer was

designed in whole and in part to conceal and disguise the nature, location, source, ownership

and control of the proceeds of such specified unlawful activity, contrary to Title 18, United

 States Code, Section 1956(a)(2)(BXi);

                       (c)     conduct financial transactions affecting interstate commerce,

which transactions involved property represented by    a   person at the direction of, and with the

approval of, a federal official authorized to investigate violations of Title 18, United States

Code, Section 1956, to be the proceeds of specified unlawful activity, specifically, illegal drug

trafhcking, in violation of Title 21, United States Code, Sections 841 and 960, with the intent

to (i) promote the carrying on of specified unlawful activity, contrary to Title 18, United

States Code, Section 1956(a)(3)(A),   (ii) conceal and disguise the nature, location, source,

ownership and control of property believed to be the proceeds of the specified unlawful

activity, contrary to Title 18, United States Code, Section 1956(a)(3)(B), and (iii) avoid one or

more transaction reporting requirements under State and Federal law, contrary to Title 18,

United States Code, Section 1956(a)(3)(C); and

                       (d)     engage in monetary transactions in and affecting interstate and

foreign corrmerce, including deposits, withdrawals and transfers of funds and monetary

instruments, in criminally derived property that was of a value greater than $10,000 and that

was derived from one or more specified unlawful activities, to wit: wire fraud, in violation      of
Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 10 of 23 PageID #: 1251

                                                                                                       9



                                                                                                  in
 Title   1g, United States Code, Section 1343; interstate and foreign travel and transportation

 aid of a racketeering enterprise, in violation of Title 18, United States Code, Section 1952;

 unlicensed money transmitting, in violation of Title 18, United States Code, Section 1960;

 and illegal drug trafficking, in violation of Title 21, United States Code, Sections 841 and

 960, contrary to Title 18, United States Code, Section 1957.

                   (Title    18, United States Code, Sections 1956(h), 1956(a)(1),1956(a)(2),

  1956(aX3),1957(b) and 3551 et seq.)

                                           COLINT TWO
                       (Operation of Unlicensed Money Transmitting Business)

                   16.       The allegations contained in paragraphs one through 13 are realleged

  and incorporated as       if fully   set forth in this paragraph.

                   17.        In or about and between October 2013 and the date of this Indictment,

  both dates being approximate and inclusive, within the Eastern District of New York and

  elsewhere, the defendants ENAYATULLAH KHWAJA, also known as "Nat," MAYNOR

  MELENDEZ MENDOZA andNASEEM BOKHARI, also known as "Sammy," together

  with others, did knowingly and intentionally conduct, control, manage, supervise, direct and

  own all and part of an unlicensed money transmitting business, which affected interstate and

  foreign commerce, and operated without an appropriate money transmitting license, contrary

  to New York Banking Law Sections 650(2)(a) and 650(2XbX1).

                   (Title   18, United States Code, Sections 1960(a),   2 and 3551 et ggq.)
Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 11 of 23 PageID #: 1252

                                                                                                10



                                              COI'NT THREE
                             (Causing the Failure to File Reports: CTRs)

                18.      The allegations contained in paragraphs one through 13 are realleged

 and incorporated as    if fully   set forth in this paragraph.

                 lg.     In or about and between October 2013 and the date of this Indictment,

 both dates being approximate and inclusive, within the Eastern District of New York and

  elsewhere, the defendants ENAYATULLAH KHWAJA, also known as "Nat," MAYNOR

  MELENDEZ MENDOZA andNASEEM BOKHARI, also known                       as   "Sammy," together

  with others, did knowingly and willfully cause and attempt to cause one or more domestic

  financial institutions, to wit: Citibank, Wells Fargo, Bank of America, Ocean Bank, and

  Habib American Bank, to fail to file one or more CTRs, as required by Title 31, United

  States Code, Section 53 13(a) and the regulations promulgated thereunder,     Title 31, Code of

  Federal Regulations, Section 1010.310, and did so as part of a pattern of illegal activity

  involving more than $100,000 in a 12-month period.

                 (Title 31, United States Code, Sections 532a@)Q), 5324(d)(1) and

 5324(d)(2); Title 18, United States Code, Sections 2 and 3551 et seq.)

                                          COLINT FOUR
                       (Causing The Failure to File Reports: IRS Forms 8300)

                20.      The allegations contained in paragraphs one through 13 are realleged

  and incorporated as   if fully   set forth in this paragraph

                21.      In or about and between October 2013 and the date of this Indictment

 both dates being approximate and inclusive, within the Eastern District of New York and

 elsewhere, the defendants ENAYATULLAH KHWAJA, also known as "Nat," MAYNOR

 MELENDEZ MENDOZA andNASEEM BOKHARI, also known as "Sammy," together
Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 12 of 23 PageID #: 1253

                                                                                                 11




  with others, did knowingly and willfully cause and attempt to cause   a    nonfinancial trade and

  business, to wit: Tronix Telecom Co.p., to fail to file one or more IRS Forms 8300, as

  required by Title 31, United States Code, Section 5331 and the regulations promulgated

  thereunder, Title 31, Code of Federal Regulations, Section 1010.330, and did so as part of a

  pattern of illegal activity involving more than $100,000 inal2-month period.

                  (Title 31, United States Code, Sections 5324(bX1), 5324(d)(1) and

 5324(d)(2); Title 18, United States Code, Sections 2 and 3551 et   gq.)

                                           COTINT FIVE
                                (Structuring Financial Transactions)

                 22.     The allegations contained in paragraphs one through 13 are realleged

  and incorporated as if fully set forth in this paragraph.

                 23.     In or about and between October 2013 and the date of this Indictment,

  both dates being approximate and inclusive, within the Eastern District of New York and

  elsewhere, the defendants ENAYATULLAH KHWAJA, also known as "Nat                  "

  ABDULRAHMAN KHWAJA, RANA RAHIMI, SHIKEBA RHAMATZADA, MAYNOR

  MELENDEZ-MENDOZA andNASEEM BOKHARI, also known                        as   "Sammy," together

  with others, for the purpose of evading the reporting requirements of Title 31, United States

  Code, Section 5313(a), and the regulations prescribed thereunder, did knowingly and

  intentionally structure and assist in structuring one or more transactions with one or more

  domestic financial institutions, to wit: Citibank, Wells Fargo, Bank of America, Ocean Bank,

  and Habib American Bank, as part of a pattern of illegal activity involving more than
Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 13 of 23 PageID #: 1254

                                                                                                       T2



                                                                               into
 $100,000 in a l2-month period, by breaking down amounts of currency deposited

 amounts of $10,000 or less prior to such deposits.

                  (Title 31, United States Code, Sections fi2a@)Q),5324(d)(1) and

  5324(d)(2); Title 18, United States Code, Sections 2 and 3551 et 59q.)

                                            COLINT SIX
         (Interstate and Foreign Travel and Transportation in Aid of Racketeering Enterprises)

                  24.    The allegations contained in paragraphs one through 13 are realleged

  and incorporated as   if fully   set forth in this paragraph.

                  25.    In or about and between October 2013         and the date   of this Indictment,

  both dates being approximate and inclusive, within the Eastern District of New York and

  elsewhere, the defendants ENAYATULLAH KHWAJA, also known as "Nat,"

  ABDULRAHMAN KHWAJA, RANA RAHIMI, SHIKEBA RHAMATZADA, MAYNOR

  MELENDEZ, ROBERTO SAENZ and NASEEM BOKHAzu, also known                               as   "Sammy,"

 together with others, did knowingly and intentionally travel in interstate and foreign

  commerce and use the mail and one or more facilities in interstate and foreign commerce,

 with intent to distribute the proceeds of an unlawful activity, to wit: any acts involving

 failure to file currency transaction reports and money laundering which are indictable under

  subchapter   II of chapter 53 of Title   3 1,   United States Code, and Sections 1956 and 1957 of

 Title   18, United States Code, and thereafter did       knowingly and intentionally perform and

 attempt to perform (a) one or more acts to distribute the proceeds of such unlawful activity,
Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 14 of 23 PageID #: 1255

                                                                                                     13



  and (b) one or more acts to promote, manage, establish, carry on and facilitate the promotion,

  management, establishment and carrying on, of such unlawful activity.

                  (Title   18 United States Code, Sections 1952(a)(1)(A),1952(a)(3)(A),     2 and

  3551 et seg.)

                                                            TION AS

                  26.      The United States hereby gives notice to the defendants charged in

  Count One, that upon their conviction of such offense, the government     will   seek forfeiture   in

  accordance with Title 18, United States Code, Section 982(a)(1), which requires any person

  convicted of such offense to forfeit any property, real or personal, involved in such offense,

  or any property traceable to such property, including, but not limited to:

                           (a)    any and all funds on deposit in Ocean Bank account number

  1309173505 held in the name of ISK Corporation, and all proceeds traceable thereto;

                           (b)    any and all funds on deposit in Amerasia Bank account number

  11162665 held in the name of ISK Corporation, and all proceeds traceable thereto;

                           (c)   any and all funds on deposit in Ocean Bank account number

  1309578105 held in the name of Solid Wireless Inc., and all proceeds traceable thereto;

                           (d)   any and all funds on deposit in Amerasia Bank account number

  11162657 held in the name of Solid Wireless (dlbla ISK Corporation), and all proceeds

  traceable thereto;

                           (e)   any and all funds on deposit in Ocean Bank account number

  1309170005 held in the name of Solid Electronics, and all proceeds traceable thereto;

                           (f)   any and all funds on deposit in Ocean Bank account number

  2511965605 held in the name of Tronix Telecom, and all proceeds traceable thereto;
Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 15 of 23 PageID #: 1256

                                                                                              t4


                        (g)    any and all funds on deposit in Habib American Bank account

  number 101224285 held in the name of Sysco International, and all proceeds traceable

  thereto;

                        (h)     any and all funds on deposit in Wells Fargo account number

  9973654396 held in the name of Sysco International, and all proceeds traceable thereto;

                        (i)     any and all funds on deposit in Capital One Bank account

  number 7528232498 held in the name of National Electronics Inc., and all proceeds traceable

  thereto;

                        0)      any and all funds on deposit in Devon Bank account number

   0157998301 held in the name of National Electronics Inc., and all proceeds traceable

   thereto;

                        (k)     any and all funds on deposit in Habib American Bank account

  number 101214462 held in the name of National Electronics Inc., and all proceeds traceable

  thereto;

                        (1)     any and all funds on deposit in Capital One Bank account

  number 2914004250 held in the name of Ishan International Inc., and all proceeds traceable

  thereto;

                        (-)     any and all funds on deposit in Capital One Bank account

  number 2914004268 held in the name of Ishan International Inc. dJblaTaban Company, and

  all proceeds traceable thereto;

                        (n)     any and all funds on deposit in Habib American Bank account

  number 701232250 held in the name of Ishan International Inc., and all proceeds traceable

  thereto;
Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 16 of 23 PageID #: 1257

                                                                                              15



                        (o)    any and all funds on deposit in Habib American Bank account

  number 701223362 held in the name of Zara International, and all proceeds traceable

  thereto;

                        (p)     any and all funds on deposit in Habib American Bank account

 number 10t236817 held in the name of Abdulrahman S. Khwaja, and all proceeds traceable

  thereto;

                        (q)     any and all funds on deposit in Habib American Bank account

  number 701230044 held in the names of Sayed O. Khwaja, Hamida Khwaja, and Shikeba

  Rhamatzada, and all proceeds traceable thereto;

                        (r)     any and all funds on deposit in Habib American Bank account

  number 701230036 held in the names of Shikeba Rhamatzada and Fahim Rhamatzada, and

  all proceeds traceable thereto;

                        (s)     any and all funds on deposit in Habib American Bank account

 number 101222853 held in the names of Abdulrahman S. Khwaja andZulfta Khwaja, and all

 proceeds traceable thereto;

                        (t)     any and all funds on deposit in Habib American Bank account

 number 701227558 held in the names of Enayatullah Khwaja and Malalai Jamal, and all

 proceeds traceable thereto;

                        (u)     any and all funds on deposit in New York Community Bank

 account number 53030038102 held in the name of Enayatullah Khwaja and Malalai Jamal,

 and all proceeds traceable thereto;
Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 17 of 23 PageID #: 1258

                                                                                                         16



                           (v)    all right, title and interest in the real properfy and premises

  located at 500 Smith Street, Farmingdale, New York t1735, and all proceeds traceable

  thereto;

                           (w)    all right, title and interest in the real properfy and premises

  located at239 Carnation Drive, Farmingdale, New York 11735, and all proceeds traceable

  thereto; and

                           (x)     all right, title and interest in the real property and premises

  located at32Pinceton Drive, Syosset, New York           ll79l,   and all proceeds traceable thereto

                 27   .    If any of the above-described forfeitable property,    as a result of any act

  or omission of the defendants:

                           (a)     cannot be located upon the exercise ofdue diligence;

                           (b)    has been transferred or sold to, or deposited   with,   a   third party;

                           (c)    has been placed beyond the     jurisdiction of the court;

                           (d)    has been substantially diminished in value; or

                           (e)    has been commingled      with other property which cannot be

  divided without difficulty;

  it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

  as incorporated   by Title 18, United States Code, Section 982(bX1), to seek forfeiture of any

  other properfy of the defendants up to the value of the forfeitable property described in this

  forfeiture allegation.

                 (Title    18, United States Code, Sections 982(a)(1) and 982(b)(1);      Title 21,

  United States Code, Section 853(p))
Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 18 of 23 PageID #: 1259

                                                                                                        t7



                                            COTINT TWO

                 28.     The United States hereby gives notice to the defendants charged in

  Count Two that, upon their conviction of such offense, the government        will   seek forfeiture   in

  accordance with Title 18, United States Code, Section 982(a)(1), which requires any person

  convicted of such offense to forfeit any property, real or personal, involved in such offense,

  or any property traceable to such properfy, including but not limited to:

                         (a)     any and all funds on deposit in Ocean Bank account number

  2511965605 held in the name of Tronix Telecom, and all proceeds traceable thereto; and

                         (b)     all right, title and interest in the real properfy and premises

  located at239 Carnation Drive, Farmingdale, New York 11735, and all proceeds traceable

  thereto

                 29. If any of the above-described forfeitable property, as a result of any act
  or omission of the defendants

                         (a)     cannot be located upon the exercise of due diligence;

                         (b)     has been transferred or sold to, or deposited   with,   a   third party;

                         (c)     has been placed beyond the    jurisdiction of the court;

                         (d)     has been substantially diminished in value; or

                         (e)     has been commingled     with other properfy which cannot be

  divided without difficulty;

  it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

  as incorporated   by Title 18, United States Code, Section 982(bX1), to seek forfeiture of any
Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 19 of 23 PageID #: 1260

                                                                                                         18



                                                                                        in this
 other property of the defendants up to the value of the forfeitable property described

 forfeiture allegation.

                  (Title   18, United States Code, Sections 982(a)(1) and 982(b)(1);      Title 21,

 United States Code, Section 853(p))

                            CRIMINAL FORFEITURE ALLEGATION AS TO
                                  COLINTS THREE AND FOUR

                   30.     The United States hereby gives notice to the defendants charged in

  Counts Three and Four that, upon their conviction of either such offense, the government

  will   seek forfeiture in accordance   with Title 31, United States Code, Section 5317(cXlXA),

  which requires any person convicted of such offense to forfeit any properfy, real or personal,

  involved in such offense, or any properfy traceable to such property, including but not

  limited to:

                           (a)     any and all funds on deposit in Ocean Bank account number

  2511965605 held in the name of Tronix Telecom, and all proceeds traceable thereto; and

                           (b)     all right, title and interest in the real property and premises

  located at 239 Carnation Drive, Farmingdale, New York          lll35,   and all proceeds traceable

  thereto

                  31. If any of the above-described forfeitable property, as a result of any act
  or omission of the defendants:

                           (a)     cannot be located upon the exercise ofdue diligence;

                           (b)    has been transferred or sold to, or deposited   with,   a   third party;

                           (c)    has been placed beyond the     jurisdiction of the court;

                           (d)    has been substantially diminished in value; or
Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 20 of 23 PageID #: 1261

                                                                                                              t9


                         (e)           has been commingled      with other property which cannot be

  divided without diffi culty;

  it is the intent of the United       States, pursuant to   Title 21, United States Code, Section 853(p),

  as incorporated   by Title    3 1,   United States Code, Section 5317(c)(1)(B), to seek forfeiture of

  any other properfy of the defendants up to the value of the forfeitable properfy described in

  this forfeiture allegation.

                  (Title 31, United States Code, Sections 5317(c)(1)(A) and 5317(c)(1)(B); Title

  21, United States Code, Section 853(p))

                        CRIMINAL FORFEITURE ALLEGATION AS TO
                                     COUNT FIVE

                  32.     The United States hereby gives notice to the defendants charged in

  Count Five that, upon their conviction of such offense, the government             will   seek forfeiture   in

  accordance with Title 31, United States Code, Section 5317(c)(1)(A), which requires any

  person convicted of such offense to forfeit any properfy, real or personal, involved in such

  offense, or any property traceable to such properfy, including but not limited to:

                         (a)           any and all funds on deposit in Ocean Bank account number

  2511965605 held in the name of Tronix Telecom, and all proceeds traceable thereto;

                         (b)           any and all funds on deposit in Capital One Bank account

  number 1528232498 held in the name of National Electronics Inc., and all proceeds traceable

  thereto; and

                         (c)           any and all funds on deposit in Habib American Bank account

  number 101214462 held in the name of National Electronics Inc., and all proceeds traceable

  thereto.
Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 21 of 23 PageID #: 1262

                                                                                                           20



                 JJ.     If    any of the above-described forfeitable property, as a result of any act

  or omission of the defendants:

                         (a)        cannot be located upon the exercise ofdue diligence;

                         (b)        has been transferred or sold to, or deposited   with,   a   third party;

                         (c)        has been placed beyond the   jurisdiction of the court;

                         (d)        has been substantially diminished in value; or

                         (e)        has been commingled    with other properly which cannot be

  divided without diffi culty;

  it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

  as incorporated   by Title 31, United States Code, Section 5317(c)(1)(B), to seek forfeiture of

  any other property of the defendants up to the value of the forfeitable properfy described in

  this forfeiture allegation

                 (Title 31, United States Code, Sections 5317(c)(1)(A) and 5317(c)(1)(B); Title

  21, United States Code, Section 853(p))

                CRIMINAL FORFEITURE                         TION AS TO COLINT SIX

                 34.     The United States hereby gives notice to the defendants charged in

  Count Six that, upon their conviction of such offense, the government        will   seek forfeiture     in

  accordance with Title 18, United States Code, Section 981(aX1XC) and Title 28, United

  States Code, Section 2461(c), which require any person convicted         of such offense to forfeit

  any property,real or personal, constituting, or derived from, proceeds obtained directly or

  indirectly as a result of such offense, including but not limited to:

                         (a)        any and all funds on deposit in Ocean Bank account number

  2511965605 held in the name of Tronix Telecom, and all proceeds traceable thereto; and
Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 22 of 23 PageID #: 1263

                                                                                                           2l


                            (b)    any and all funds on deposit in Capital One Bank account

   number 7528232498 held in the name of National Electronics Inc., and all proceeds traceable

   thereto.

                   35.      Ifany ofthe above-described forfeitable property,      as a result    ol any act

    or omission ofthe defendants:

                            (a)    cannot be located upon the exercise ofdue diligence;

                            (b)    has been transferred or sold to, or deposited    with,   a   third party:

                            (c)    has been placed beyond the    jurisdiction ofthe court;

                            (d)    has been substantially diminished in value; or

                            (e)    has been commingled    u'ith other property which cannot be

    divided without diffi culty;

    it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p).

    to seek forfeiture ofany other propeny ofthe defendants up to the value ofthe forfeitable

    property described in this forfeiture allegation.

                   (Title   18, United States Code. Section   981(aXl)(C); Title 21, United States

    Code, Section 853(p); Title 28, United States Code, Section 2461(c))


                                                                         A TRUE BILL


                                                                    rA
                                                                         IrORI:PITRSON




   RICHARDP. DONOGHUE
   UNITED STATES ATTORNEY
   EASTERN DISTRICT OF NEW YORK


         EY
                            AT
                  Case 2:18-cr-00607-JMA Document 238-1 Filed 03/06/20 Page 23 of 23 PageID #: 1264

F. #2018R01075
FORM DBD-34      No
JUN. 85

                                                    UNITED STATES DISTRICT COURT
                                                              EASTERN District         o/   NEW YORK

                                                                    CzuMTNAL DIVISION

                                                          THE UNITED STATES OF AMERICA
                                                                                 vs.

                                            ENAYATULLAH KHWAJA, also known as "Nat,"
                                   ABDULRAHMAN K]IWAJA, RANA RAHIMI, SHIKEBA RHAMATZADA,
                                         ROB ERTO SAENZ, MAYNOR MELENDEZ-MENDOZA
                                           and NASEEM BOKHARI, also known as "Sammy,"
                                                                                                                Defendants.

                                                                     INDICTMENT
                                       (r.   U.S.C., $$ 98 I (a)( I )(C), 982(a)( l), 982(bX I ), 1 952(a)( I )(A),
                                             I 8,
                                  l9s2(aX3XA), 1956(a)(l),1956(a)(2), 1956(aX3), 1956(h), l9s7(b), 1960(a),
                                   2 and355l et seq.; T.21, U.S.C., $ 853(p), T.28, U.S.C., $ 2461(c); T. 31,
                                  U.S.C., $$ s317(c)( 1)(A), 5317(cX I XB), 5424(a)(t), 5324(a)(3), 5324(bX I ),
                                                                   s324(dxl)     and   fi2a@)Q))

                                     A tua bill. a


                                                 -/ttLuv$ V,                                                       Forcperson



                             P-iled in open courl this                    day,


                             of                          A.D. 20


                                                                                                                        Clerk



                             Bail, $



                                                     Burton T. Ryan, Assistsnt   U.S. Attorney (631) 715-7853
